Title: From John Adams to Benjamin Rush, 22 June 1806
From: Adams, John
To: Rush, Benjamin


89
Dear Sir
Quincy June 22d 1806.

Your Letter of the tenth, like all others from your pen, notwithstanding all your apologies, was a cordial to my Spirit.
I must confess to you, that the data, upon which you reason from the Prophecies concerning the future amelioration of the condition of mankind, are too obscure and uncertain, to authorize us to build any System upon them for the conduct of Nations—It is well to understand as much of them as we can: but the rulers of men would presume too much if they neglected History, experience, and Phylosophy, and depended upon the Theological interpretations of mysterious predictions, which were not intended to be perfectly understood until the time of their accomplishment. Our friend Priestley believed that France would establish a free Government because the King of France was the first of the ten horns, which were to fall off. Whiston was disappointed, several times, and my friend Dr West of New Bedford fully believed that Bonaparte had totally destroyed the man of Sin full seven years ago.
I rather approve than censure your reserve upon political subjects. It would certainly have been better for me and probably for the public, if I had been wise enough to have adopted some of it.
I have read the last winter and Spring the debates in Congress with more regularity and attention than I ever did before, and have derived more information of the motives, principles and designs of the present majesties, than I could ever before penetrate. I must give to Mr Mason Mr Early and many others the praise of System and consistency. Their fundamental principle is, that  the moment you raise a public force, you give up your liberties; and therefore there must be neither an Army Navy, Fortifications, a select Militia; or even a Revenue  because, if any of those exist, they must be entrusted to the Executive Authority establish a system of Patronage, and overthrow the Constitution. All this is very fine, but it will fly like chaff before the wind, as soon as any nation by a series of insults and depredations, shall excite a serious national resentment. Mr Randolph is an unusual phenomenon. I have read all his speeches. He has formed himself on the great models of Wilkes, Junius Cobbet, Tom Paine and Calender. He has introduced their modes into the Legislature, where I should have expected it would have produced from the Duelling moralists and Christians as many bullet holes through his body as there are cells in a honey–comb—But I hope the gallant heroes of the Southern and middle States are growing cooler and more rational. He has wit, fancy and memory in abundance—If his constitution endures till he has sown all his wild oats, and he begins to reason and exercise his Judgment, I am not without hopes he will come to something solid and useful.
Taleyrand’s observation on the character of Americans is somewhat enigmatical, or rather equivocal. If he meant that Americans are not attached to their houses and lands and memorials of their Ancestors, like the European Nobility and Landholders in general, this is true and not very disgracefull. But if he meant that Americans would universally sell their consciences and their honor, he lied. Although to my grief and indignation I believe he found some, whom he bought or hired and keeps still in his pay. That machivelian Jesuit, and Pharisee as well as the French in General know us better than We know them. They are too well acquainted with our infirmaties follies and vices for Us to be upon equal terms with Kings, as long as We believe that the way to obtain justice of them is to humour them and give Way to them. They will only do right when you withstand them to their faces, when they are in the wrong.
Your kind sympathy in  my domestick afflictions affects me tenderly. New York has been the Box of pandora to me and my family—I see and feel and I hope think and reflect as I ought; but however pungent my Grief or mortifying my disappointments, I do not complain. It is enough for me to suffer in my own breast and never torment others with endeavours to excite their compassion. I have no reason to hope that my name will contribute in the smallest degree, to save the life of my grandson. It is not possible for a Man to disapprove more decidedly than I have done the conduct of Miranda and Col. Smith from the moment I heard of it, which was not till several weeks after they the expedition had sailed. I impute no blame to Mr. Jefferson for dismissing Smith from his Office. The absurdity of his conduct, throughout the whole business cannot be too severely reprobated. I never saw Miranda. He came to London when I was there and was very intimate with Smith, but never visited me. I have ever disliked the character of the man, though I have always heard him spoken of in terms of admiration. If our government knew or suspected the design I wonder they did not prevent it. Have they considered the consequences to their country, to France, Spain Portugal or England of the Independence of South America. Is it an event to be desired by us? I think not. It would increase and multiply the distractions of the world, already too numerous. The elements of confusion are already too many to be soon exhausted. To augment them with this additional source of them would be to make them interminable. If the headlong dashing fellow Miranda could take a Province, he could not hold it, without England and England unless she is crazy, will neither promote nor consent to the Independence of that Country. It would be the means of their losing their possessions in the West Indies and the East Indies too, and breaking up their Empire. The consequences of our Independence have been so much more sudden, extensive, and astonishing, than we expected sanguine as we were, that I am by no means disposed to assist in hastening on events, which we know must come of themselves in the natural course of things—The Independence of South America must occasion convulsions and revulsions over the whole globe, and ultimately Pitt Europe against America. It is an Abyss into which I dare not look. We stand well: let us stand still.
Whatever Burr might say of Miranda, he is himself much Like another. Both qualified to flatter Col: Smith and lead him into Scrapes. Both might be employed in Subordinate stations but neither fit for the first responsible situations.
From an expression in your letter, it occurred to me that your Son, my Surgeon and Lieutenant, might possibly be with my grandson. I hope not.
Permit me to present my congratulations on the compliments you have received from Berlin. Your Countrymen will esteem it a great honor: for although they pretend to despise and hate things, yet they still gape at the honors they confer with as silly an admiration as Europeans do.
Our Massachusetts resembles at present the Monster of Horace; a handsome human head, upon the body of a squallid Fish. “Sic Voto, Sic jubeo,” say the People, “Stet pro ratione Voluntas—” Absolute Power in a Majority, is as drunk as it is in one—
Family Salutes Family, and blessings on it, ever Supplicated by

J. A.